Citation Nr: 1514248	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-01 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from October 1986 to April 1987 and from May 1989 to December 2010.  He served in Kosovo from October 2002 to February 2003 and in combat in Iraq from February 2004 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for PTSD and assigned an evaluation of 50 percent.  A November 2012 rating decision of the RO in Reno, Nevada subsequently increased the evaluation to 70 percent.

The issue of entitlement to an increased initial evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's service-connected disabilities have precluded him from securing or following a substantially gainful occupation since December 13, 2010, the day after his last period of active duty ended.


CONCLUSION OF LAW

The criteria for a grant of TDIU effective December 13, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran appealed the initial evaluation assigned after the grant of service connection for PSTD.  Subsequently, he submitted a claim for a TDIU in October 2012, which has not been adjudicated by the RO.  Since the record contains evidence of unemployability that has been obtained during the claim for an increased initial evaluation for PTSD, entitlement to a TDIU will be considered herein part and parcel of the claim for an increased evaluation.  See id.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014). 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356   (1991) (considering veteran's master degree in education and his part-time work as a tutor).

Effective December 13, 2010, the day after the Veteran completed his second period of active duty, service connection has been in effect for PTSD, rated 70 percent disabling, migraine headaches, rated 50 percent disabling, cervical degenerative disc disease, rated 20 percent disabling, painful scars of the left leg, right hip and stomach, rated 10 percent disabling, lumbar spine degenerative joint disease, rated 10 percent disabling, right knee degenerative joint disease, rated 10 percent disabling, left hand shrapnel wound, rated 10 percent disabling, tinnitus, rated 10 percent disabling, traumatic brain injury, rated 10 percent disabling, eye disabilities, rated noncompensable, bilateral hearing loss, rated noncompensable, statue post rhinoplasty with residual deviated septum, rated noncompensable, and scars of the scalp, left leg, anterior trunk, right forearm, right upper arm, and left hand, rated noncompensable.  From May 10, 2013, the evaluation for painful scars was increased to 20 percent, and service connection has been in effect for left upper extremity cervical radiculopathy, rated 20 percent disabling, right upper extremity cervical radiculopathy, rated 20 percent disabling, right lower extremity lumbar radiculopathy, rated 10 percent disabling, and left lower extremity lumbar radiculopathy, rated 10 percent disabling.  Thus, the Veteran has met the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a) because his combined evaluation was 90 percent from December 13, 2010 and 100 percent from May 10, 2013 percent and an individual disability was rated at least 40 percent for the entire period.

The Veteran had a VA examination for PTSD in March 2011.  The examiner felt that there was reduced reliability and productivity due to PTSD signs and symptoms.  It was noted that the Veteran had not been reliable or productive during the last three years of his military service.  During that time he called in sick numerous times and left work without permission.  The Veteran reported that he had not worked since leaving the military.  On his October 2012 application for a TDIU he also indicated that he has not worked since military service.

The Veteran's wife wrote in a January 2012 statement that she acted as the  Veteran's caregiver, which included making sure he made it to appointments, properly took his medication, and performed his physical therapy, as well as watching for signs that he would harm himself or others.  His Vet Center therapist wrote in a January 2012 statement that the Veteran would have "high limitations" if he attempted to return to traditional employment because of poor executive functioning, including forgetting to complete tasks and poor retention of new information.  The Veteran had labile mood swings, a low attention span, and panic attacks at least once a week.

A May 2013 VA examiner wrote that the Veteran's PTSD, traumatic brain injury, and migraine headaches make the Veteran unemployable for sedentary and physical employment.  The effects of the disabilities on occupational activities are memory loss, decreased concentration, inappropriate behavior, poor social interactions, difficulty following instructions, lack of stamina, and weakness or fatigue.  In addition, the Veteran would have increased tardiness and absenteeism.  

The record shows that service-connected disabilities prevent the Veteran from securing or following a substantially gainful occupation.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that the evidence shows the criteria for an award of TDIU benefits are met effective December 13, 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, TDIU is granted with an effective date of December 13, 2010.

REMAND

The Veteran is seeking an initial evaluation in excess of 70 percent for PTSD.  He last had a VA examination for PTSD in March 2011.  The Veteran's representative wrote in the December 2014 brief that the Veteran contends that his PTSD symptoms have worsened since the March 2011 examination.  As such, VA is required to afford a contemporaneous VA examination to assess the current nature, extent and severity of the Veteran's PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.   

The record contains a January 2012 letter from a Vet Center indicating that the Veteran has received treatment at that facility.  However, the underlying records have not been associated with the claims file.  These records are relevant to the Veteran's claim.  Pursuant to VA's duty to assist, VA has an obligation to obtain relevant records in the custody of a Federal agency, including those from a Vet Center.  See 38 C.F.R. § 3.159(c)(2) (2014).  Therefore, the Vet Center treatment records must be sought.

VA treatment records to May 2014 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from May 2014 to the present before the remaining issue is decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from May 2014 to the present.

2.  Obtain the Veteran's complete treatment records from the Vet Center in Las Vegas, Nevada.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were informed of the nature, extent and severity of his PTSD symptoms, and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Request that the appellant provide sufficient information, and, if necessary, authorization, to obtain any medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claim.  There must be at least two attempts made to obtain any private treatment records for which the appellant submits the proper authorization.

5.  Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected PTSD.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be performed.  The examiner should discuss the impact of PTSD on the Veteran's ability to work.

6.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


